By the Court,
McArthur, J.:
No statement of evidence accompanied this appeal, and we have nothing before us except the pleadings and the *95decree. Nor are any further papers necessary; for the only question presented for oúr consideration arises upon the refusal of the court below to decree the right of Hogue’s heirs to recover interest upon the purchase-price of the parcel of land in question. True, the question whether the sale was void or voidable was pressed upon our attention in the argument by respondent’s counsel/ but we do not think it necessary to pass upon that question; for whether void or voidable, the end desired was achieved by the respondents in the court below, and the sale was set aside. It would be impossible in this case, without the testimony to guide us, to arrive at any conclusion upon the question, and it weuld be very embarrassing, without having the case fully before us, to pass upon so important a question of law.
Hogue, when acting as executor, was occupying an important trust capacity, one which should be discharged with the utmost fidelity, and in which all his acts, when subjected to the closest scrutiny, should disclose nothing which conflicts with honor, shocks conscience, or violates law. By purchasing the land in the manner in which it is shown to have been purchased, the executor, Hogue, accomplished just what the law declared he should not do, and, in every step which he took leading up to the purchase, he occupied a position in which his interest and his integrity were in conflict. His heirs are in no position to ask equity, for their ancestor did not do equity in this matter. We are of opinion that the court below took as charitable a view of his acts as could be taken, and allowed his heirs all that the most indulgent chancellor could have allowed. They certainly are in no position to demand and insist upon anything further. Upon no principle of law or equity with which we are acquainted, or which we have been able to discover, would they be entitled to recover the interest they insist npon. To allow them to do so, would, in effect, be allowing them to reap an advantage from the wrongful and inequitable act of their ancestor. The decree of the court below must be affirmed.
Affirmed.